         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------              X

 SMARTSTREAM TECHNOLOGIES, INC.,                     :      Case No. 1:17-cv-02459

                    Plaintiff,                       :      Judge Vernon S. Broderick
                                                            Magistrate Judge Henry B. Pitman
        -against-                                    :
                                                            DEFENDANT’S RESPONSE TO
 PHILIPPE CHAMBADAL,                                 :      PLAINTIFF’S RULE 56.1
                                                            STATEMENT OF UNDISPUTED
                    Defendant.                       :      FACTS
                                                     :
 --------------------------------------              X


        PLAINTIFF’S STATEMENT PURSUANT TO LOCAL CIVIL RULE 56.1

       Pursuant to Local Civil Rule 56.1, Plaintiff SmartStream Technologies, Inc.

(“SmartStream”) respectfully submits this statement of undisputed material facts in support of its

motion for summary judgment.

       A.      Defendant Becomes CEO of SmartStream and Agrees To Protect the
               Confidentiality of SmartStream’s Information and to Return SmartStream
               Property Upon Demand.

   1. SmartStream is a privately held global software and managed services provider whose post-

trade processing solutions, together with its unique data management services, creates a real-time

and pre-emptive approach to reducing trade failures while also accelerating and automating trade

processes. (See Verified Complaint, ECF No. 2 (“Cmpt.”), ¶ 5).

       Response: Admit.

   2. Defendant Philippe Chambadal (“Defendant”) is a self-described “senior financial

technology executive with over 30 years of experience.” (Counterclaims filed with this Court on

May 24, 2017 (ECF No. 30) (“Counterclaims”), ¶ 5). Defendant currently serves “as a director for



                                               -1-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 2 of 38



several highly successful technology companies and as an advisor to private equity funds.”

(Counterclaims, ¶ 14).

        Response: Admit.

    3. Around December 2007, Defendant began serving on the Board of Directors of

SmartStream. (Deposition of Defendant Chambadal (“Def. Dep.”), 21:2-18). Through this role,

Defendant directed “company strategy and transform[ed] the company according to [his] plan.”

(Id.)

        Response: Admit.

    4. Effective June 29, 2011, Defendant became the Chief Executive Officer of SmartStream.

(Plaintiff’s Exhibit at the Deposition of Defendant (“Dep. Ex.”) 11 (the “Offer Letter”); Def. Dep.,

120:7-23). Defendant maintained his role on the Board of Directors while serving as CEO. (Def.

Dep., 30:14-23.)

        Response: Admit.

    5. While Defendant maintained his roles at SmartStream, Defendant also served on the Board

of Directors for other companies such as Quantal, ETI, Cube, and Custom Matrix. (Def. Dep.,

21:19-22:2, 23:5-14, 116:3-17). Defendant has received shares of stock in Quantal and Cube in

exchange for providing board services. (Def. Dep., 163:8-24).

        Response: Admit.

    6. Defendant’s starting salary at SmartStream was [REDACTED]. (Def. Dep., 25:14-16.) At

some point, Defendant’s annual salary increased to [REDACTED]. (Id.)

        Response: Admit.

    7. At the outset of his role, Defendant agreed to certain terms and conditions of his

employment, as outlined by SmartStream in the Offer Letter dated June 22, 2011. (Def. Dep.,



                                               -2-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 3 of 38



120:8-19; Dep. Ex. 11). Of note, the Offer Letter states “All equipment, material, written

correspondence, memoranda, communication, reports, or other document pertaining to the

business of SmartStream Technologies Inc., used or produced by you in connection with your

employment, or in your possession or under your control shall at all times remain the property of

SmartStream Technologies, Inc.” (Dep. Ex. 11).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Offer Letter, the entire document speaks for itself.

   8. Defendant recalls agreeing at the outset of his employment that he would return all

SmartStream property upon demand by SmartStream. (Def. Dep., 119:24-120:6; Def. Responses

to Requests For Admission (“RFA Response”, No. 9, attached hereto as Exhibit A).

       Response: Admit.

   9. On July 21, 2015, Defendant entered into the Employee Agreement Regarding Confidential

and Non-Competition and Proprietary Rights (the “Agreement’), through which SmartStream

states it will employ Defendant on an at-will basis and provide Defendant with access to the

Company’s confidential information. (Cmpt., Ex. A at Preface and ¶ 16). Defendant in turn

promised to maintain the confidentiality of SmartStream’s “Proprietary Information” and to return

all SmartStream property upon request by SmartStream. (See Cmpt., Ex. A at ¶¶ 2-3; RFA

Response, No. 5:

               5.      Admit that you signed the SmartStream Technologies, Inc.
               Employee Agreement Regarding Confidentiality and Non-
               Competition and Proprietary Rights, dated July 21, 2015, attached
               hereto as Exhibit A.

               Response:       Admit.




                                                -3-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 4 of 38



       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Employee Agreement Regarding Confidential and Non-Competition and Proprietary Rights

(the “Agreement”), the entire document speaks for itself.

   10. The Agreement states, “I understand that during the course of my employment with

SmartStream Technologies, Inc. (‘Company’), I will have access to and may develop confidential

information belonging to the Company.” (Cmpt., Ex. A).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

   11. Defendant further acknowledged, “This Agreement is entered into by me voluntarily and

for good and valuable consideration (including my employment with the Company) the adequacy

of which consideration I hereby acknowledge.” (Id.)

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

   12. Defendant acknowledged, “This Agreement will be binding upon me and my heirs,

executors, administrators, and legal representatives . . . ..” (Cmpt., Ex. A at ¶ 10).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

   13. In regard to Defendant’s confidentiality obligations, the Agreement states in pertinent part:

               I understand and agree that my employment with the Company
               creates and has created a relationship of confidence and trust
               between me and the Company with respect to all Proprietary
               Information, including confidential information of others such
               as clients, alliance partners and suppliers with which the
               Company has a current or potential business relationship. At all
               times, both during my employment with the Company and after
               its termination, I will keep in confidence and trust all
               Proprietary Information, and will not use or disclose any such
               Proprietary Information without the prior written consent of


                                                 -4-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 5 of 38



               the Company, except as may be necessary in the ordinary course
               of performing my duties for the Company and as authorized by
               the Company. The restrictions set forth in this Section 2 will not
               apply to non-proprietary information which is generally known
               to the general public, unless such knowledge results from an
               unauthorized disclosure by me or a party other than Company.

(Cmpt., Ex. A at ¶ 2) (emphasis in original)


        Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

    14. The Agreement defines “Proprietary Information” as

               non-public information (in all forms, including, digital, electronic,
               audio, visual, and paper based forms) which the Company
               possesses or has possessed from time to time, irrespective of
               whether the Company or another party (including any parent,
               subsidiary or affiliate of the Company worldwide) has any right,
               title or interest therein. Proprietary Information includes, by way of
               example and without limitation, trade secrets, ideas, designs,
               configurations, processes, techniques, formulas, software,
               improvements, inventions, data, know-how, copyrightable
               materials, patentable materials, trademarks/service marks, business
               and marketing plans and strategies, sales and financial reports and
               forecasts, and supplier lists, alliance partner lists and client lists.
               Proprietary Information also includes, without limitation, work and
               information developed by me in the course of my employment by
               the Company . . . .

(Cmpt., Ex. A. at ¶ 1(a)).

        Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

    15. In regard to Defendant’s return of property obligations, the Agreement states in pertinent

part:

               All documents, records, apparatus, equipment and other intangible
               or tangible property (in all forms, including, digital, electronic,
               audio, visual, and paper based forms), whether or not pertaining to
               Proprietary Information, which are or have been furnished to me by


                                                -5-
           Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 6 of 38



               the Company or are or have been produced by me in connection with
               or in furtherance of my employment with the Company are and will
               remain the sole property of the Company. I will return to the
               Company all such property as and when requested by the Company
               and keep no copies. In any event, I will return all such property
               immediately upon termination of my employment for any reason
               and I will keep no copies.

(Cmpt., Ex. A at ¶ 3).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Agreement,” the entire document speaks for itself.

   16. Defendant admits that he accessed SmartStream’s confidential information throughout his

employment. (RFA Response, No. 3).

       Response: Admit.

   17. Defendant admits he agreed to treat SmartStream information in a confidential manner and

to not use such information outside the scope of his SmartStream employment. (RFA Response,

No. 10).

       Response: Admit.

       B.      Defendant Accesses SmartStream’s Highly Confidential and Proprietary
               Information Throughout his Employment.

   18. Defendant held the CEO role until around spring 2016, when he transitioned into a non-

executive President role. (Declaration of Haytham Kaddoura, (“Kaddoura Dec.”), at ¶ 5).

       Response: Admit.

   19. By the end of his tenure as CEO, Defendant was running an 800-employee company. (Def.

Dep., 30:9-13).

       Response: Admit.




                                              -6-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 7 of 38



   20. Some of Defendant’s duties as CEO included authorization of hires, decision-making

related to capital expenditures, explaining SmartStream’s services to customers, pitching

SmartStream’s “back office efficiency” services to potential clients, preparing business strategies

on behalf of SmartStream and communicating them to the high level management team, discussing

competitive positioning and presenting the same to the Board of Directors, and preparing sales

plans, which addressed which segments of the market SmartStream would target and how. (Def.

Dep., 30:14-33:14, 73:1-16, 75:3-24).

       Response: Admit.

               1.     Defendant Uses SmartStream Property To Accesses Confidential
                      SmartStream Information.

   21. SmartStream issued to Defendant a MacBook and a Blackberry (the “SmartStream

Devices”) in order for Defendant to perform his duties as SmartStream’s CEO. (RFA Response,

Nos. 1-2).

       Response: Admit.

   22. Defendant admits he used the SmartStream Devices to access SmartStream confidential

information. (RFA Response, No. 4).

       Response: Admit.

   23. As Defendant traveled approximately “60 percent” of his time as CEO of SmartStream,

Defendant frequently worked remotely using the SmartStream Devices. (Def. Dep., 94:6-12).

       Response: Admit.

   24. Defendant saved SmartStream documents locally to his MacBook. (Def. Dep., 96:9-14).

Defendant used an external storage drive to backup files otherwise saved locally on his MacBook.

(Def. Dep., 96:20-97:13). Defendant estimates that he backed up his MacBook onto an external

backup drive approximately once per month. (Def. Dep. 97:3-5).


                                               -7-
             Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 8 of 38



           Response: Admit.

      25. Defendant also used his family’s home computer, an Apple iMac, to access and send

documents containing SmartStream confidential information, such as customer contracts and fee

arrangements. (Def. Dep., 97:19-100:7; see also Def. Dep., 67:5-68:13). For example, Defendant

at times scanned a signed customer contract or fee arrangement to his personal iMac, uploaded it

to his personal Gmail account, and then forwarded it on to his SmartStream email account. (Def.

Dep., 100:2-10).

           Response: Defendant admits that he used his family’s home computer, an Apple iMac to

access and send documents to his personal Gmail account and forward to his SmartStream email

account during his employment at SmartStream but denies that the customer contracts and fee

arrangements constitute confidential or proprietary information. Furthermore, to facilitate his job

duties, Defendant routinely sent scanned, executed addendums to customer contracts from his

Gmail account to SmartStream’s legal and contract department. (Sack Decl. Ex. B ¶ 3-5.)

      26. Defendant regularly signed SmartStream’s customer contracts, which contain confidential

price and fee (including service or software fee) information that SmartStream protects as

proprietary and confidential. (Def. Dep., 67:5-68:13, 98:12-21; Dep. Ex. 4; see also Kaddoura

Dec. ¶ 8-10). An example of one such fee arrangement contained in a client contract is the

“Confidential – Contract Price” Contract Addendum (Dep. Ex. 4). (Id.)

           Response: Defendant admits that he signed SmartStream’s customer contracts, but denies

that the price and fee information, are proprietary and confidential. Defendant further states that

every major software company registers their pricing information on the U.S. General Services

Administration’s website. 1 Thus, the information SmartStream deems as confidential and



1   (https://www.gsa.gov/buying-selling/purchasing-programs/gsa-schedules).

                                                        -8-
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 9 of 38



proprietary is readily and publicly available. (Sack Decl. Ex. B ¶ 3-5.) Generally, when

SmartStream signed a license with the SEC, the terms of that particular contract were publicly

announced. (Id.)

   27. The customer contract pricing information contained in Dep. Ex. 4 is economically

valuable to SmartStream as business information contributing to its competitive advantage.

(Kaddoura Dec. ¶ 10). The information is known only by SmartStream and the signing customer,

which is what makes the information valuable. (Id.) Even within SmartStream, access to customer

contract pricing information is restricted to the sales, commercial, and legal review teams. (Id.)

SmartStream furthermore expends time and money in the development and protection of this

pricing information. (Id.) This pricing information is an example of “Proprietary Information” as

contemplated by Section 1(a) of the July 21, 2015 Employee Agreement Regarding Confidential

and Non-Competition and Proprietary Rights entered into by Defendant (the “Agreement”). (Id.)

SmartStream’s customer or client contract pricing information in the hands of a competitor could

allow the competitor to undercut SmartStream’s sales and/ or steal SmartStream’s business. (Id.)

       Response: Defendant’s states that he cannot truthfully admit or deny the accuracy of the

statement as how and to what extent SmartStream expends time and money in the development

and protection of this pricing information. Furthermore, Defendant states that whether the “pricing

information” is contemplated by the meaning of Section 1(a) of the Agreement seeks a legal

conclusion. In any event, as stated above, the pricing information reflected in Dep. Ex. 4 is not

proprietary and confidential. (Sack Decl. Ex. B ¶ 3-5.) Furthermore, Defendant states that as of

time the Court Ordered the Consent Order for Injunction (the “Consent Order”), he was unaware

that this file was contained on his family’s home computer, the Apple iMac. As the forensic




                                               -9-
          Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 10 of 38



analysis should have shown, this file was never opened, nor used in any manner. (Sack Decl. Ex.

B ¶ 6.)

      28. The materials created by, presented to, and reviewed by the SmartStream Board of

Directors and RDU Board of Directors likewise generally contain SmartStream’s confidential

information. (Kaddoura Dec. ¶ 11). RDU refers to SmartStream Reference Data Utility, of which

SmartStream is a 55.03% owner. (Id. at ¶ 8). As a member of the Board, Defendant attended Board

of Directors meetings and was therefore provided and accessed such information as a matter of

course. (Def. Dep. 51:21-25).

      Response: Defendant admits that he attended Board of Directors meetings and therefore had

access and was provided information but denies that the information constitutes SmartStream’s

confidential information. (Sack Decl. Ex. B ¶ 7.) As the forensic analysis should have shown, this

file was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 8.)

      29. One such presentation to the RDU Board of Directors, the RDU December 2016 Board

Meeting presentation, contains confidential proposed pricing terms for prospective deals, target

clients, service fee information, and internal project costs incurred for each customer project. (Def

Dep., 51:2-25, 57:8-58:20; Dep. Ex. 2; Kaddoura Dec.¶ 14). The page marked SmartStream000008

specifically discloses highly confidential service fees and project costs relating to a Deutsche Börse

deal. (Kaddoura Dec. ¶ 14).

          Response: Deny. Defendant states that the presentation to the RDU Board of Directors

does not contain confidential information but contains high level information concerning

SmartStream. Specifically, the schematics contained in the RDU presentation can be located on

SmartStream’s website, and the financials can be found on “Companies House2” – the United



2   https://www.gov.uk/government/organisations/companies-house

                                                - 10 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 11 of 38



Kingdom's registrar of companies and is an executive agency and trading fund of Her Majesty's

Government. (Sack Decl. Ex. B ¶ 7.) (Dep. Tr. at 82-84.)

   30. The financial information contained in Dep. Ex. 2 is economically valuable to SmartStream

as strategic business information contributing to its competitive advantage. (Kaddoura Dec. ¶ 15).

The information is strictly confidential, which forms the basis for its independent economic value.

(Id.) SmartStream limits access to this Dep. Ex. 2 information to the RDU Board of Directors and

key SmartStream executives. (Id.) SmartStream furthermore expends time and money in the

development, aggregation, and protection of this information. (Id.) This information is an

example of “Proprietary Information” as contemplated by Section 1(a) of the Agreement. (Id.)

This information, especially the target client and pricing strategy information, in the hands of a

competitor, would be detrimental to SmartStream because it would allow competitors to undercut

SmartStream’s competitive positioning. (Id.)

       Response: Defendant states that the financial information contained in Dep Ex. 2 does not

constitute confidential and proprietary information. (Sack Decl. Ex. B ¶ 7.) Furthermore,

Defendant states that he cannot truthfully admit or deny the accuracy of the statement as how and

to what extent SmartStream expends time and money in the development and protection of this

financial information. Furthermore, Defendant states that whether the “financial information” is

contemplated by the meaning of Section 1(a) of the Agreement seeks a legal conclusion. Finally,

as the forensic analysis should have shown, this file was never opened, nor used in any manner by

the Defendant. (Sack Decl. Ex. B ¶ 6, 8.)

   31. Similarly, the Financial Results September 30, 2016 Board Meeting Presentation contains

a wealth of proprietary and confidential information, including SmartStream’s revenues over time,




                                               - 11 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 12 of 38



broken down by client, revenue by product line, and delinquent payments by client (Def. Dep.,

106:5-109:25, 100:11-21; Dep. Ex. 8; Kaddoura Dec.¶ 12).

       Response: Defendant admits, but states he was unaware that this file was contained on his

family’s home computer, the Apple iMac. As the forensic analysis should have shown, this file

was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 6, 8.)

   32. This revenue and client information contained in Dep. Ex. 8 is economically valuable to

SmartStream as strategic business information contributing to its competitive advantage.

(Kaddoura Dec. ¶ 13). SmartStream limits access of this information to the Board of Directors,

Finance executives, and SmartStream’s shareholder. (Id.) The secrecy of this information forms

the basis for its value. (Id.) For example, this information in the hands of a competitor would allow

a competitor to undercut SmartStream’s sales and customer relationships, steal SmartStream’s

pricing structure and deal pipeline, and overall damage SmartStream’s market position. (Id.)

SmartStream furthermore expends time and money in the development, aggregation, and

protection of this information. (Id.) This information is an example of “Proprietary Information”

as contemplated by Section 1(a) of the Agreement. (Id.)

       Response: Defendant admits, but states he was unaware that this file was contained on his

family’s home computer, the Apple iMac. As the forensic analysis should have shown, this file

was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 6, 8.)

   33. Defendant also accessed documents subject to limited distribution, such as monthly

Financial Reports. (See, e.g., April 2016 Finance Report at Dep. Ex. 6, which is marked “Finance

Report – Confidential”, and “For distribution to the Board and ICD only”; Def. Dep. 76:7-77:24,

80:9-86:14).    ICD stands for Investment Corporation of Dubai, the parent company of

SmartStream. (Kaddoura Dec. ¶ 4). Although stating the Finance Report contains some publicly



                                               - 12 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 13 of 38



available information, Defendant admits it also contains highly confidential information such as

sales quotas and sales performance by SmartStream employees, SmartStream’s actual and

expected revenues by client, contract values by customer, SmartStream’s financial backlog by

customer, and SmartStream’s sales and deal pipelines. (Def. Dep. 76:7-77:24, 80:9-86:14, 100:11-

101:3; see also Kaddoura Dec. ¶ 16; Dep. Ex. 6).

       Response: Defendant admits but states that he was unaware that this file was contained on

his family’s home computer, the Apple iMac. As the forensic analysis should have shown, this file

was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 6, 8.)

   34. This specific financial and client information contained in Dep. Ex. 6 is economically

valuable to SmartStream as strategic business information contributing to its competitive

advantage. (Kaddoura Dec. ¶ 18). SmartStream limits access of this information to the Board of

Directors, Finance executives, and SmartStream’s shareholder. (Id.) The secrecy of this

information forms the basis for its value. (Id.) For example, this information in the hands of a

competitor would allow a competitor to undercut SmartStream’s sales and customer relationships,

steal SmartStream key salespeople, steal SmartStream’s pricing structure and deal pipeline, and

overall damage SmartStream’s market position. (Id.) SmartStream expends time and money in

the development, aggregation, and protection of this information. (Id.) This information is an

example of “Proprietary Information” as contemplated by Section 1(a) of the Agreement. (Id.)

       Response: Defendant admits but states that he was unaware that this file was contained on

his family’s home computer, the Apple iMac. As the forensic analysis should have shown,

Defendant never opened, nor used these files any manner. (Sack Decl. Ex. B ¶ 6, 8.) Furthermore,

Defendant states that he cannot truthfully admit or deny the accuracy of the statement as how and

to what extent SmartStream expends time and money in the development and protection of this



                                             - 13 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 14 of 38



“strategic business information.” Furthermore, Defendant states that whether the is contemplated

by the meaning of Section 1(a) of the Agreement seeks a legal conclusion.

   35. As a general matter, SmartStream’s deal pipeline is of critical strategic value to

SmartStream, as it shows key progress and evolution of potential deals with clients and customers

throughout the sales cycle. (Kaddoura Dec. ¶ 17). Pipeline information in the hands of a

competitor would allow the competitor to undercut or prevent SmartStream from entering into a

deal or sale with a customer. (Id.) SmartStream restricts access to deal pipeline information to

individuals in sales roles who update the pipeline as they progress through the sales cycle, along

with key finance employees and executives for budgeting and management purposes. (Id.)

       Response: Defendant admits but states the forensic analysis should have shown, this file

was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 6, 8.)

   36. Defendant testified that at least two forms of SmartStream data he accessed through his

employment with SmartStream constitute obvious trade secrets: the amounts charged by and/ or

paid to SmartStream by client or customer, and pipelines for new deals. (RFA Response, No. 33;

Def. Dep., 100:11-101:3, 101:17-102:17; see also Dep. Ex. 2 at SmartStream00008 (target client

and pricing strategy, and service fees and project costs), Dep. Ex. 4 at SmartStream000003

(customer contract containing software fee and payment schedule), Dep. Ex. 6 at

SmartStream000095-97, 101-02, 104-106 (contract values by client, actual and expected revenue

by client, financial backlog by client and estimated closing, and deal pipeline by salesperson), Dep.

Ex. 8 at SmartStream000042 (revenue over time by client).

       Response: Defendant admits but states the forensic analysis should have shown, this file

was never opened, nor used in any manner. (Sack Decl. Ex. B ¶ 6, 8.)




                                               - 14 -
          Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 15 of 38



   37. The information described supra ¶¶25-36 (herein after referred to as “Protected

Information”) is extremely valuable to SmartStream as strategic business information contributing

to its competitive advantage. (Def. Dep. 100:11-101:3, 101:17-102:17, 130:24-131:3; Kaddoura

Dec. ¶¶ 8-18). As discussed supra, SmartStream limits access to and distribution of the Protected

Information, as its economic value depends in large part on its secrecy. SmartStream expends time

and money in the development, aggregation, and protection of the Protected Information.

          Response: Defendant refers Plaintiff to his Responses to ¶¶ 25-36.

                 2.     SmartStream Takes Measures To Protect the Secrecy of the Protected
                        Information.

   38. Based on the proprietary and competitive nature of SmartStream’s business, SmartStream

protects the secrecy of its confidential information, including the Protected Information, using

various means. For example, SmartStream required Defendant to execute the Agreement, which

obligates Defendant to adhere to strict confidentiality and return of property provisions. (Cmpt.,

Ex. A).

   Response: Defendant states that he cannot truthfully admit or deny the accuracy of this

statement. Defendant further states that he executed the Agreement.

   39. SmartStream likewise requires all employees who have access to SmartStream’s financial

information, including client fee arrangements and client revenues, deal information, or technical

information, to enter into confidentiality agreements. (Kaddoura Dec. ¶ 27).

   Response: Defendant states that he cannot truthfully admit or deny the accuracy of this

statement.

   40. SmartStream also protects its confidential information and trade secrets (including the

Protected Information) through other means, such as: classifying levels of information and limiting

access and distribution to those individuals with a need to know the information (see, e.g., Dep.


                                                - 15 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 16 of 38



Exs. 4, 6; see also Kaddoura Dec. ¶ 16, 27); requiring SmartStream employees to execute

confidentiality and non-disclosure agreements (Cmpt., at Ex. A; see also Kaddoura Dec. ¶ 27);

password-protecting SmartStream devices and requiring regular password changes (Kaddoura

Dec. ¶ 26); adopting written policies governing employee use of SmartStream’s electronic

information, including Information Security and IS Acceptable Use policies (Kaddoura Dec. ¶ 28);

and using a secure internal file share sites. (Cmpt., ¶ 10; see also Kaddoura Dec. ¶ 29).

   Response: Defendant states that he cannot truthfully admit or deny the accuracy of this

statement.

   41. By way of further example, documents containing confidential client or partner

information, along with documents containing highly confidential SmartStream financial

information (such as those at Dep. Exs. 4 and 6) are explicitly marked “Confidential.” In the case

of financial reports, SmartStream directs recipients to refrain from distributing such material to

anyone outside the Board of Directors and/ or ICD via printed directions in large bold font on the

front cover. (Dep. Ex. 6).

   Response: Defendant states that he cannot truthfully admit or deny the accuracy of this

statement.

       C.      After SmartStream Notifies Defendant of His Termination of Employment,
               Defendant Copies, Deletes, and Misappropriates SmartStream Data, and
               Refuses to Return SmartStream Property.

   42. On January 5, 2017, SmartStream notified Defendant his employment was being

terminated. (Kaddoura Dec. ¶ 6).

   Response: Admit.

   43. SmartStream provided 90 days’ written notice of the termination decision to Defendant,

and Defendant remained on garden leave until his termination was effective April 4, 2017. (RFA



                                               - 16 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 17 of 38



Response, No. 44 and Ex. B). Defendant admits he timely received this written notice (the

“Letter”). (Id.).

        Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the “Letter,” the entire document speaks for itself.

    44. Also on January 5, 2017, SmartStream directed Defendant to refrain from conducting any

business relating to SmartStream, specifically advising that Defendant should not have any

dealings or contact with SmartStream’s clients or customers.            (RFA Response, Ex. B).

SmartStream also demanded return of all SmartStream property by January 12, 2017. (Id.; see also

RFA Response No. 11: “Admit that SmartStream requested return of its property by January 12,

2017 on or around January 5, 2017. Response: Admit.”). As Defendant continued to receive pay

on “garden leave,” SmartStream reminded Defendant that he should not work in any capacity for

any other person, company, or entity. (RFA Response, Ex. B). SmartStream reminded Defendant

of his ongoing confidentiality obligations under the Agreement. (Id.)

    Response: Admit.

    45. On January 9, 2017, SmartStream again contacted Defendant, reminding him that it

required return of SmartStream’s property, specifically calling out “IT equipment, passwords and

building passes.” (Dep. Ex. 12; Def. Dep., 121:6-21).

    Response: Admit.

    46. Although Defendant initially stated he would return SmartStream’s property by January

10, 2017, in contravention of the Agreement, Defendant refused to return any SmartStream

property (including the SmartStream Devices). (Dep. Exs. 12-13; Def. Dep., 122:7-123:8, 124:4-

15; Cmpt., Ex. A at ¶ 3; see also RFA Response No. 12):

                12.    Admit that you failed to return all of SmartStream’s property
                by January 12, 2017.


                                               - 17 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 18 of 38




               Response:       Admit.

   Response: Admit. Furthermore, Defendant states that by, January 27, 2019, he commenced

efforts (through his counsel) to secure the return of SmartStream’s property and turned over all of

this property to the Sack firm by February 7, 2017. (Sack Decl. C ¶ 4-7; Ex. E ¶ 5-8.) Ultimately,

Defendant delivered these devices to SmartStream on February 16, 2017, prior to the effective date

of his termination. (Id.) Finally, Defendant states that whether and to the extent this violated the

Agreement seeks a legal conclusion, and that he returned

   47. In contravention of the Agreement, Defendant remained in possession of SmartStream’s

property, including confidential and proprietary information, after SmartStream demanded its

return. (Cmpt., Ex. A at ¶¶2-3; Def. Dep., 124:10-23; RFA Response Nos. 33-34):

               33.     Admit that you were in possession of SmartStream’s trade
               secrets after January 12, 2017.

               Response:       Admit.

               34.      Admit that SmartStream did not give you permission to
               retain its Confidential Information after January 12, 2017.

               Response:     Admit that SmartStream demanded its Confidential
               Information back by January 12, 2017.

       Response: Admit. Furthermore, Defendant states that he these devices to SmartStream on

February 16, 2017, prior to the effective date of his termination. (Sack Decl. C ¶ 4-7; Ex. E ¶ 5-8.)

Defendant states that whether and to the extent this violated the Agreement seeks a legal

conclusion.

   48. Instead of returning the MacBook, Defendant—without permission from SmartStream—

used the MacBook to: delete files, access cloud storage sites, and copy/ back up documents to an

external storage device. (RFA Response Nos. 20, 23, 25, and 29).



                                               - 18 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 19 of 38



       Response: Admit. Furthermore, Defendant states that whether and to the extent this

violated the Agreement seeks a legal conclusion.

   49. On January 10, 2017, Defendant used the MacBook to visit Google Drive, which is an

online website used to upload or transfer files. (Expert Report of The Computer Forensics Practice,

LLC (“CFP Report”), attached hereto as Exhibit B, at 5).

       Response: Admit. Furthermore, Defendant states that whether and to the extent this

violated the Agreement seeks a legal conclusion.

   50. On January 17, 2017, SmartStream again requested return of its property. (Cmpt., Ex. C).

       Response: Admit.

   51. Instead of returning the SmartStream property, Defendant, on January 17, 2017 again used

the MacBook to visit Google Drive. (CFP Report, at 5).

       Response: Admit. Furthermore, Defendant states that whether and to the extent this

violated the Agreement seeks a legal conclusion.

   52. With the MacBook still in his possession, on January 27, 2017, Defendant sent an email

with an attachment labeled “STL Corporate Q4 2016.pptx” to an outside individual not employed

by or affiliated with SmartStream. (Declaration of Lacey Walker of CFP (“Walker Dec.”), at ¶ 7;

see also Ex. A to Walker Dec., Kaddoura Dec. ¶ 20).

       Response: Defendant admits, but states denies email that this email contains an attachment

that contains SmartStream’s confidential and/or proprietary information. Specifically, this

document represents a high-level company presentation, used hundreds of time with prospects,

clients, potential investors and partners. Indeed, SmartStream did not require those viewing this

document to execute a non-disclosure agreement, which it often did when it wanted to ensure

confidentiality. (Sack Decl. B ¶ 10, 11, 16-25.)



                                               - 19 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 20 of 38



    53. Of note, the attachment contains detailed, highly confidential Financial slides disclosing

SmartStream’s total contract values identified by customer and client, and new SmartStream

bookings identified by client and revenue, and financial forecasts. (Walker Dec., Ex. A; Kaddoura

Dec. ¶ 19). Such information is extremely valuable to SmartStream and is detrimental to

SmartStream in the hands of an outsider or competitor. (Kaddoura Dec. ¶ 19). Such information

is economically valuable to SmartStream as strategic business information contributing to its

competitive advantage. (Id.) This information is not shared with anyone outside of SmartStream,

which forms the basis of its value. (Id.) For example, the Financial slides containing information

on financial projections and named client data, in the hands of a competitor, would allow the

competitor to undercut SmartStream’s client relationships and sales, and damage SmartStream’s

market position. (Id.) SmartStream furthermore expends time and money in the development,

aggregation, and protection of this information. (Id.)      This information is an example of

“Proprietary Information” as contemplated by Section 1(a) of the Agreement. (Id.)

        Response: Deny. (See Response ¶52). Defendant states that he cannot truthfully admit or

deny the accuracy of the statement as how and to what extent SmartStream expends time and

money in the development and protection of this information. Furthermore, Defendant states that

whether the is contemplated by the meaning of Section 1(a) of the Agreement seeks a legal

conclusion.

    54. On February 1, 2017, Defendant again visited Google Drive on the MacBook. (CFP

Report, at 5).

        Response: Defendant states that he does not recall visiting Google Drive on the MacBook

on February 1, 2017.




                                              - 20 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 21 of 38



   55. On February 1, 2017, Defendant again visited On February 1, 2017, SmartStream’s counsel

emailed Defendant’s counsel to again request return of the MacBook and all SmartStream property

by February 3, 2017. (Cmpt., at ¶ 18 and Ex. D). Defendant’s counsel responded, stating that

counsel’s “self-imposed deadlines and threats are merely a side-show.” (Id.).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the email, the entire document speaks for itself.

   56. SmartStream’s counsel reaffirmed SmartStream’s demand for all SmartStream property,

but Defendant’s counsel announced that his firm would unilaterally take custody of the

SmartStream Devices and have a third party of his choosing take a mirror image of “all storage

devices.” (Id. at ¶ 19 and Ex. D at 2).

       Response: Admit. Furthermore, Defendant states that his counsel took custody of the

devices for safekeeping, and arranged for a mirror image of this property because of concerns that

the devices would be tampered with. (Sack Decl. Ex. E. ¶ 9-12.) To the extent the statements are

quotes or paraphrases of the email, the entire document speaks for itself.

   57. On February 2, 2017, Defendant again visited the file upload site Google Drive on the

MacBook. (CFP Report, at 5).

       Response: Defendant states that he does not recall visiting Google Drive on the MacBook

on February 2, 2017.

   58. On February 3, 2017, SmartStream’s counsel unambiguously informed Defendant’s

counsel that SmartStream did not consent to the law firm’s retention of the MacBook and did not

consent to having the firm or Defendant having mirror images made by anyone. (Id. at ¶ 20 and

Ex. D at 12).




                                               - 21 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 22 of 38



       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the email, the entire document speaks for itself. Defendant further states that he arranged for the

prompt return of the Property, and only secured a mirror image of that property (to be held only in

the custody of the Sack Firm until the resolution of the litigation) due to SmartStream’s vague

threat of litigation. (Sack Decl. Ex. E ¶ 9-12; Ex. C ¶ 3-6.)

   59. SmartStream’s counsel also informed Defendant’s counsel that CFP would retrieve the

SmartStream Devices on February 7, 2017. (Cmpt., Ex. D at 12.)

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the email, the entire document speaks for itself.

   60. On February 4, 2017, an external storage device labeled “Time Machine Backups” was

plugged into the MacBook, and the MacBook’s TimeMachine backup data was backed up (i.e.

copied) onto the external storage device. (CFP Report, at 4-5).

       Response: Defendant admits that he plugged in an external storage device into the

MacBook, but states that he only did so to extract personal photos. (Sack Decl. Ex. D ¶ 3, 9-10;

Ex. A ¶ 9.)

   61. The MacBook’s TimeMachine backup program allows for data and documents on the

MacBook to be backed up onto the program, as to allow further back-up (i.e. copying) to a remote

device. (Id.) The external device used by Defendant to store TimeMachine Backups of the

MacBook (the “TimeMachine Backups” storage drive) contained 857.1 GB of data. (Id.) (A

detailed description of the SmartStream confidential and proprietary content contained on the

TimeMachine Backups storage drive is addressed infra at ¶¶ 93-96.)

       Response: Admit. Furthermore, whether and to the extent the data and documents on the

TimeMachine contain “SmartStream confidential and proprietary content” is a legal conclusion.



                                               - 22 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 23 of 38



   62. Also on February 4, 2017, Defendant Googled “how to remove web log files on the mac.”

(CFP Report, at 5).

       Response: Admit.

   63. On February 7, 2017, Defendant apparently turned over the SmartStream Devices to his

attorney. (Affidavit of P. Chambadal, ECF No. 26 (“Def. Aff.”), ¶6; see also Affirmation of

Jonathan Sack, ECF No. 27 (“Sack Aff.”), ¶ 16).

       Response: Admit.

   64. Also on February 7, 2017, Lacey Walker of The Computer Forensics Practice, LLC

(“CFP”) went to the offices of Defendant’s attorney to retrieve the SmartStream Devices. (CFP

Report, at 3). Defendant’s counsel informed Mr. Walker it would not release the SmartStream

Devices. (Id.)

       Response: Admit.

   65. On February 8, 2017, when SmartStream learned of Defendant’s refusal to return the

SmartStream Devices to CFP, SmartStream’s counsel communicated its “final attempt to

informally retrieve the Company’s property.” (Cmpt., Ex. D at 9).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the email, the entire document speaks for itself.

   66. On February 10, 2017, Defendant’s attorney had a mirror image of the MacBook taken (i.e.

copied all contents of the MacBook), in complete disregard of SmartStream’s demand that

Defendant return the SmartStream Devices to SmartStream and refrain from copying any

information, including by taking a mirror image. (Id.; Sack Aff., ¶ 22).

       Response: Defendant admits that on February 9, 2017, Sack Firm retained Global Digital

Solutions (“Global Digital”) for the sole purpose of taking mirror image of SmartStream’s



                                               - 23 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 24 of 38



Property but denies that doing so was in violation of any Agreement with SmartStream. (Sack

Decl. Ex. E ¶ 21.)

    67. Between February 1 and February 13, 2017, the files listed in Exhibit 2 to Lacey Walker’s

Declaration at ECF No. 14-1, including 78 word, excel, PDF, and Powerpoint files, were deleted

from the MacBook. (ECF No. 14-1, at ¶ 11, Ex. 2). Some of these documents deleted from the

MacBook while in Defendant’s possession were proprietary to SmartStream and contained

business strategy and financial information. (Kaddoura Dec. ¶ 33).

    Response: Defendant states that he cannot truthfully admit or deny the accuracy of this

statement.

    68. On February 13, 2017, based on Defendant’s repeated and ongoing refusal to return the

SmartStream Devices (which contained a wealth of SmartStream proprietary information),

SmartStream was forced to file an action for replevin in the Supreme Court of the State of New

York. (See ECF No. 28-1, at Exhibit AA).

        Response: Defendant admits that Plaintiff filed an action for replevin in the Supreme Court

of the State of New York.

    69. On February 16, 2017, CFP obtained possession of the SmartStream Devices. (CFP

Report, at 3).

    Response: Admit.

    70. CFP conducted a forensic analysis of the MacBook. (CFP Report). Of note, CFP identified

1,308,962 files and/ or folders contained on the MacBook hard drive, including 1,200 Word

documents, over 1,000 PowerPoint presentations, over 1,000 Excel spreadsheets, and over 2,600

PDF files. (CFP Report, at 4).




                                               - 24 -
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 25 of 38



        Response: Defendant admits that CFP conducted a forensic analysis of the MacBook, but

states that he cannot truthfully admit or deny the accuracy of CFP’s analysis of the MacBook.

    71. CFP also confirmed the presence of a litany of SmartStream and SmartStream’s partner or

client documents on the MacBook, which Defendant and his counsel retained possession of for six

weeks after SmartStream demanded its return. (CFP Report, at 6-7 and Appx. C; see also, e.g.,

Def. Dep., 51:2-25, 57:8-58:20 (Dep. Ex. 2); Def. Dep., 68:14-70:14 (Dep. Ex. 5)3; Def. Dep.,

106:2-109:25 (Dep. Ex. 8)). Even without regard to the proprietary and confidential nature of the

documents Defendant improperly retained (discussed infra ¶¶ 93-96), Defendant violated the

Agreement through his prolonged retention of both the MacBook itself and the incredibly high

volume of SmartStream documents contained thereon. (Def. Dep., 124:20-23; Cmpt., Ex. A at ¶

3; CFP Report, at 5-8 and Appx. C).

        Response: Deny. Defendant promptly returned SmartStream’s property, by and through

the Sack Firm, on February 16, 2017. (Sack Decl. Ex. E ¶ 7, 8, 2.) Defendant further states that

whether and to the extent Defendant violated the Agreement seeks a legal conclusion.

        D.       On April 13, 2017 This Court Issues a TRO, Which Defendant Violates.

    72. On April 13, 2017, this Court issued a Fed. R. Civ. P. 65 temporary restraining order

against “Defendant and his agents.” (ECF No. 16 (the “TRO”)).

        Response: Admit.

    73. Through the TRO, this Court specifically enjoined Defendant and his agents from

accessing, reviewing, disclosing or using in any way any “confidential information, trade secrets,

documents or data (and any backups, images or other copies and metadata): that reside or resided

on any company-provided computer, email system, network, or other system or device; or that


3
 CFP inadvertently marked this as Dep. Ex. 6, although the “Deutsch Validate.Trade – SmartStream.pptx” document
bates labeled at SmartStream000187 is in fact Dep. Ex. 5, not Dep. Ex. 6. (Walker Dec. ¶ 9).

                                                    - 25 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 26 of 38



Defendant otherwise possessed by virtue of his positions with SmartStream Technologies, Inc.

and/ or its affiliates (collectively, ‘SmartStream’); or that otherwise belong to SmartStream.”

(TRO, at ¶ 1).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the TRO, the entire document speaks for itself.

   74. This Court furthermore enjoined Defendant and his agents from “[t]ransferring, copying,

altering, deleting, or otherwise disturbing the status of” any such data or documents referenced in

Paragraph 1 of the TRO. (TRO, at ¶ 2).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the TRO, the entire document speaks for itself.

   75. This Court ordered Defendant to affirmatively turn over all “physical documents, data, or

other information referenced in paragraph one hereof, and all hard drives, or other storage devices

or media containing any such information, and all other SmartStream property” to Defendant’s

attorney. (TRO, at ¶ 2).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the TRO, the entire document speaks for itself.

   76. On May 10, 2017, Defendant swore under oath that he had not accessed the SmartStream

Devices or any copies thereof since February 7, 2017. (Def. Aff. (ECF No. 26), ¶ 7). Defendant

further swore that he no longer possessed any copies of SmartStream’s “confidential information,

trade secrets, and/or proprietary information.” (Id. at ¶ 12).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Affidavit (ECF No. 26), the entire document speaks for itself.




                                                - 26 -
         Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 27 of 38



    77. Just nine days later, and in direct violation of the TRO, Defendant emailed a clearly marked

SmartStream document to AxiomSL. (Dep. Ex. 15, at Axiom0000101; Def. Dep., 140:9-141:9).

AxiomSL is not related to SmartStream in any way. (Kaddoura Dec. ¶ 25). In fact, both

SmartStream and AxiomSL sell to the same customers and operate in the same regulatory reporting

space. (Def. Dep., 143:23-144:24; Kaddoura Dec. ¶ 25).

    Response: Defendant admits that he sent the above-mentioned exhibit to Axiom but denies

that by doing so Defendant violated the TRO.                First, the document does not contain and

confidential and/or proprietary information belonging to SmartStream. The solutions description

and schematics contained in the document were disseminated to prospects, clients and at public

forums, such as trade shows. For example, the RDU schematic is available on the internet, and the

Fees Management and TLM reconciliation is available on SmartStream’s website4. The complete

user guide of SmartStream’s core product, TLM, is also available online 5. In addition, to

SmartStream’s presentations were similarly used at public events. Second, AxiomSL is not a

competitor to SmartStream. AxiomSL is a regulatory reporting solution vendor, where as

SmartStream does not offer regulatory reporting. “SmartStream and AxiomSL […} operate in the

same regulatory reporting space” is thus a lie. (Sack Dec. Ex. A ¶ 10-25.)

    78. On or around June 2017, AxiomSL retained Defendant to shape AxiomSL’s “strategic

initiative in managed services,” including by developing a market engagement plan, building a

strategy and business plan, and executing the plan and timeline. (Dep. Ex. 15 at Axiom0000102-




4
 : https://www.smartstream-stp.com/Solutions/What_Do_You_Need/Fees_and_Expense_Management
https://www.smartstream-stp.com/Resources/Videos/2010-06-22_OnDemand_Reconciliations_Best_Practice


5
 http://www.ebit.co.rs/files/CoronaBrochure.pdf
https://www.smartstream-stp.com/Presentations/Conference_Presentations


                                                   - 27 -
          Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 28 of 38



03). AxiomSL’s representative specifically stated, “It’s clear that AxiomSL can learn much from

your experience running SmartStream.” (Id.)

         Response: Defendant admits that AxiomSL retained Defendant. Defendant denies

knowledge as to “why” AxiomSL retained Defendant, but states that a managed service is not

specific to SmartStream. This is a generic concept that has been around for decades and helping

AxiomSL to build such a service is not competitive in any way with SmartStream. (Sack Dec. Ex.

A ¶ 14, 15.)

      79. In furtherance of his work for AxiomSL, Defendant again violated this Court’s TRO on

June 29, 2017 by sending a clearly marked SmartStream document to AxiomSL. (Dep. Ex. 15 at

Axiom0000017-18: “Here is what we built for DB;” Def. Dep., 136:3-25: Q: Who is “we”? A:

SmartStream).

         Response: Deny. This document belongs to Deutsche Borse, not to SmartStream.

Specifically, it contains a schematic of RDU, which has been available on the web for years 6.

Indeed, a simple search twitter search of the RDU file structure and schematic also demonstrates

that this information is not confidential, as it is otherwise easily and readily publicly available.

(Sack Dec. Ex. A ¶ 17, 18.)

      80. The attachment to the AxiomSL email, labeled “Deutsche Boerse Validate Trade –

Smartstream.pptx,” is a copy of a schematic arising from the SmartStream/ Deutsche Börse

partnership, identical to the original schematic residing on the SmartStream MacBook. (Compare

Dep. Ex. 5 with Dep. Ex. 15 at Axiom0000018; Def. Dep., 68:22-70:14; CFP Report, at 6;

Kaddoura Dec. ¶ 24). The schematic is a “data flow” showing how SmartStream and Deutsche




6   https://www.slideshare.net/LeighHill5/mifid-ii-how-prepared-are-we


                                               - 28 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 29 of 38



Börse will work together, how SmartStream works with customer data, and the outcome. (Def.

Dep., 68:22-70:14).

       Response: Deny. (See, Response ¶ 79.)

   81. AxiomSL compensated Defendant approximately [REDACTED] for the services

Defendant provided in June and July 2017. (See Dep. Ex. 14 at Chambadal00003-4; Def. Dep.,

131:6-25).

       Response: AxiomSL admits that Defendant compensated Defendant for services rendered

   in June and July 2017, but states that Defendant advised AxiomSL on building a managed

   service, which is not a unique concept nor competitive with SmartStream. (Sack Dec. Ex. A ¶

   12-15.)

       E.       On August 1, 2017, This Court Issues a Consent Order For Injunction, Which
                Defendant Violates.

   82. On July 28, 2017, SmartStream and Defendant jointly filed a proposed consent order for

injunction, pursuant to which Defendant submitted an affidavit. (ECF No. 38; see also Affidavit

of Defendant, at ECF No. 38-2 (“Def. Aff. II”)).

       Response: Admit.

   83. Defendant swore through an affidavit dated July 22, 2017, in pertinent part:

             a. He has not used any devices to back up the MacBook or to download any

                documents or data from the MacBook except for an external hard drive he left at

                SmartStream’s office, and an upload of personal pictures. (Def. Aff. II, ¶ 3).

                    i. This was a lie, as Defendant copied his SmartStream MacBook backup files

                       (containing a wealth of SmartStream proprietary data) to an external device

                       on February 4, 2017. (See supra ¶¶ 60-61 and infra ¶¶ 94-96).




                                               - 29 -
Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 30 of 38



   b. He has not retained any devices that contain a backup or files copied from the

       MacBook other than a personal hard drive which contains only personal photos.

       (Def. Aff. II, ¶ 5).

           i. This was a lie, as Defendant retained the MacBook backup files on an

               external storage device until October 27, 2017. (See infra ¶¶ 93-95).

   c. He has returned and has not retained any documents or data containing any

       SmartStream business, confidential, proprietary, or trade secret information. (Def.

       Aff. II, ¶ 11).

           i. This was a lie, as Defendant retained SmartStream documents on both an

               external storage device (until October 27, 2017), and his family’s iMac

               (until November 9, 2017), in addition to documents contained within his

               personal email accounts. (See infra ¶¶ 93-99.)

   d. Since January 5, 2017, he has not used or disclosed SmartStream’s confidential or

       proprietary or trade secret information to anyone other than his attorney. (Def. Aff.

       II, ¶¶13-14).

           i. This was a lie, as Defendant emailed to external third parties SmartStream

               documents, including at least one presentation containing highly

               confidential and trade secret financial information, on January 27, 2017.

               (See supra ¶¶ 52-53, 77, and 79-80).

Response: Defendant states that as follows:

   a. Deny. Defendant plugged in an external storage device into the MacBook only to

       extract personal photos. (Sack Decl. Ex. D ¶ 3, 9-10; Ex. A ¶ 9.)




                                       - 30 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 31 of 38



           b. Deny.     Consistent with Defendant’s July 22, 2017 Affidavit, Defendant was

               unaware files were on the external storage device. Furthermore, none of these files

               were used or opened, and all of which were returned to SmartStream. (Sack Decl.

               Ex. D ¶ 3, 9-10; Ex. A ¶ 8, 9.)

           c. Deny. Defendant was unaware of the files were on his external storage device,

               iMac, and on his personal emails. Furthermore, none of these files were used or

               opened, and all of which were returned to SmartStream. (Sack Decl. Ex. D ¶ 3, 9-

               10; Ex. A ¶ 9.) Of the few files that were used, they did not contain confidential

               information. (Sack Decl. Ex. A ¶ 5-7, 10-25.)

           d. Deny. (See, Response ¶ 52-53, 77, and 79-80.)

   84. On August 1, 2017, this Court entered into a Consent Order For Injunction. (ECF No. 40,

the “Injunction Order”).

       Response: Admit.

   85. This Court specifically enjoined Defendant from possessing, disclosing, reviewing, actual

or threatened use of, and/ or misappropriation of SmartStream’s confidential information, trade

secrets, documents and data. (Id. at ¶ 1).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Injunction Order, the entire document speaks for itself.

   86. This Court further ordered Defendant to return to SmartStream (within 20 days) all of

SmartStream’s confidential information and property, including any external hard drives or mirror

images containing such information. (Id. at ¶ 2).

       Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Injunction Order, the entire document speaks for itself.



                                                 - 31 -
           Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 32 of 38



    87. This Court further ordered Defendant to provide to CFP (within 20 business days) all of

Defendant’s computers, hard drives, storage devices, email accounts, tablets, and smartphones

(among other things) for inspection to ensure they do not contain SmartStream’s information. (Id.

at ¶ 3).

           Response: Admit. Furthermore, to the extent the statements are quotes or paraphrases of

the Injunction Order, the entire document speaks for itself.

    88. Defendant violated the Injunction Order by failing to turn over his computers, storage

devices, and other property to CFP within 20 business days of the Injunction Order. (CFP Report,

at 3 (noting that CFP did not receive any devices from Defendant until October 27, 2017 and

November 9, 2017)).

    Response: Defendant admits that he returned the remaining devices two SmartStream on

October 27, 2017 and November 9, 2017, respectively. Defendant denies that he violated the

Injunction Order. (ECF. 49.) Defendant further states that he (and his counsel) worked in good

faith to coordinate and accommodate the parties’ schedule in completing the Computer Forensics

Practice (“CFP”) inspection of Mr. Chambadal’s devices and electronic accounts to comply with

the Court’s Consent Order for Injunction, entered on August 1, 2017 (“Injunction Order). (Id.)

Defendant further states that he complied with the Court’s October 12, 2017 Order in arranging

for the return of the external hard drive at issue. (Id.)

    89. Defendant violated the Injunction Order by retaining possession of SmartStream’s

confidential information, trade secrets, documents and data. (See infra ¶¶ 93-99).

    Response: Deny. (See, Response to ¶ 88.)

    90. As a result of Defendant’s then-known violations of the Injunction Order (i.e. failure to

turn over any devices or documents to CFP), SmartStream sought an order of contempt and



                                                 - 32 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 33 of 38



sanctions against Defendant. (See Letter to Judge Broderick Re: Request For Pre-Trial Motion

Conference to File Motion for Order to Show Cause Why Defendant Chambadal Should Not Be

Held in Contempt of This Court’s August 1, 2017 Consent Order For Injunction, at ECF No. 46).

       Response: Defendant admits that Plaintiff filed the above-mentioned letter motion on

September 29, 2017.

   91. After attending a contempt hearing before this Court, Defendant finally delivered two

external storage devices to CFP on October 27, 2017. (CFP Report, 3). Defendant also provided

account names and log-in information for his personal email accounts of pchambadal@gmail.com

(the “Gmail Account”) and Philip_98@yahoo.com (the “Yahoo Account”). (CFP Report, 6).

       Response: Admit.

   92. Defendant delivered his iMac desktop to CFP approximately two weeks later, on

November 9, 2017. (Id.)

       Response: Admit.

   93. Of utmost concern, one storage device that Defendant provided to CFP on October 27,

2017—nearly ten months after SmartStream first demanded that Defendant return all

SmartStream documents and property—was chalk-full of SmartStream’s confidential and

proprietary information. (CFP Report, 4-7).

       Response: Defendant admits that the information contained on the hard drive provided to

CFP on October 27, 2017 contained information belonging to SmartStream, but states that whether

the existence of that information is “confidential” or “proprietary” under the Agreement, and

retention of that information is a violation of said Agreement, seeks a legal conclusion. In addition,

the files were not opened or used. (Sack Decl. Ex. A ¶ 8.)




                                                - 33 -
            Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 34 of 38



    94. For example, the storage device contained TimeMachine backups from the MacBook, in

direct violation of the Injunction Order and in complete contravention of Defendant’s July 22,

2017 affidavit testimony that he did not retain any MacBook backups. (CFP Report, 6-7; Def. Aff.

II, ¶ 5).

    Response: Deny. Defendant states that he did not know that they were SmartStream files on

this backup drive. The drive was never accessed, files not opened or used. (Sack Decl. Ex. A ¶ 8.)

    95. The storage device contained SmartStream documents which Defendant himself admits

include trade secret information. (CFP Report, 6-7). For example, the storage device contained

the following documents disclosing the amounts charged by and/ or paid to SmartStream by client

or customer, and pipelines for new deals: Dep. Ex. 2 at SmartStream00008 (service fees and project

costs), Dep. Ex. 4 at SmartStream000003 (customer contract containing software fee and payment

schedule), and Dep. Ex. 6 at SmartStream000095-97, 101-02, 104-106 (sales quotas by

SmartStream employees, SmartStream actual and expected revenues by client, contract value by

customer, Company financial backlog by customer, and sales and deal pipelines). (CFP Report, 6-

7; RFA Response, No. 33; Def. Dep., 100:11-101:3, 101:17-102:17; see also Kaddoura Dec. ¶¶ 9-

10, 14-18).

    Response: Deny. Defendant did not know that they were SmartStream files on this backup

drive. The drive was never accessed, files not opened or used. (Sack Decl. Ex. A ¶ 8.)

    96. Defendant violated the Agreement, lied under oath, and violated the Court’s Injunction

Order through his prolonged retention of SmartStream confidential and trade secret information

on the storage device as well as disclosure of information to third parties. (Id.; see also Def. Aff.

II, ¶¶ 3 and 11, Injunction Order, ¶ 1, and Cmpt., Ex. A at ¶ 3).




                                               - 34 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 35 of 38



   Response: Deny. Defendant did not know that they were SmartStream files on this backup

drive. The drive was never accessed, files not opened or used. . (Sack Decl. Ex. A ¶ 8.)

   97. The iMac that Defendant provided to CFP on November 9, 2017 likewise contained

SmartStream documents and confidential information that Defendant himself admits constitute

trade secret information. (CFP Report, at 6; Dep. Ex. 4 at SmartStream000003 (customer contract

containing software fee); see also Def. Dep., 100:16-101:3).

   Response: Deny. Defendant did not know that they were confidential SmartStream files on the

iMac. The files were never accessed, files not opened or used. (Sack Decl. Ex. A ¶ 8.)

   98. Defendant violated the Agreement, lied under oath, and violated the Court’s Injunction

Order through his prolonged retention of SmartStream confidential and trade secret information

on his family’s iMac as well. (Id.; see also Def. Aff. II, ¶ 11, Injunction Order at ¶ 1, and Cmpt.,

Ex. A at ¶ 3).

   Response: Deny. Defendant did not know that they were confidential SmartStream files on the

iMac. The files were never accessed, files not opened or used. (Sack Decl. Ex. A ¶ 8.)

   99. The Yahoo Account and Gmail Account also contained SmartStream documents and

confidential information. (CFP Report, Appendix C). Of particular concern, the Yahoo Account

contained an email sent by Defendant to an individual unrelated to SmartStream disclosing

detailed, highly confidential slides showing SmartStream’s total contract values identified by

customer and client, and new SmartStream bookings identified by client and revenue. (See supra

¶¶ 52-53). Defendant violated the Agreement, lied under oath, and violated the Court’s Injunction

Order through his prolonged retention of SmartStream confidential and trade secret information in

the Yahoo Account as well. (Id.; see also Def. Aff. II, ¶ 11, Injunction Order at ¶ 1, and Cmpt.,

Ex. A at ¶ 3).



                                               - 35 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 36 of 38



       Response: Deny. (See, Response ¶ 52-53.) Furthermore, the “confidential slides” sent by

Defendant on his Yahoo Account to this individual is a company teaser that the management team

used to get indicative, third party evaluations for the company or to present a high level view of

the health of the company. As stated above, the schematics in that document are or were on the

SmartStream’s website or are otherwise available on the internet. The company financials are

published every year on Companies House and are accessible to all. Furthermore, overall contract

values do no constitute confidential information, as the terms and conditions of these contracts are

not included. In order to understand the actual pricing for each deal, one would need the number

of users, the breakdown of services vs. software, the length of the contracts, upfront license vs.

recurring contract, etc. The teaser gives enough information for a banker or a prospect to

understand if the company is performing or not. This teaser was used by Defendant and his co-

workers hundreds of times for presentation to partners, prospects, clients, investors and bankers.

A similar teaser was used by the SmartStream shareholder in 2011-2012 and sent to 65 technology

companies (i.e., all our competition). Furthermore, the solutions description and schematics have

been used hundreds of times with prospects, clients and at public forums, such as trade shows.

(Sack Decl. Ex. A ¶ 20-25.)

   F. SmartStream Is Damaged By Defendant’s Unlawful Theft, Retention, Disclosure, and
Use of SmartStream’s Property and Proprietary Data.

   100. Defendant expressly acknowledged in the Agreement that “it may be difficult to measure

any damages of the Company which might result from any breach by me of the obligations set

forth in this Agreement, and that, money damages may be an inadequate remedy for any such

breach. Accordingly, I agree that if I breach, or propose to breach, any portion of this Agreement,

the Company shall be entitled, in addition to all other remedies that it may have, to a preliminary

or permanent injunction or other appropriate equitable relief to restrain any such breach or


                                               - 36 -
           Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 37 of 38



proposed breach without showing or proving any actual damage to the Company.” (Cmpt., Ex. A

at ¶ 9).

           Response:   Defendant states that the Agreement speaks for itself.

    101. Defendant further agreed to pay SmartStream for all costs and expenses, including

attorneys’ fees and expert fees “in any way connected with” his violation or non-performance of

the Agreement. (Cmpt., Ex. A at ¶ 9: “I agree to indemnify and hold harmless the Company from

costs and expenses (including attorneys' and expert fees) damages, liabilities or obligations from

any actions, suits, proceedings, claims, demands arising from, growing out of or in any way

connected with the violation or non-performance by me of this Agreement.”).

           Response:   Defendant states that the Agreement speaks for itself.

    102. SmartStream retained the law firm Squire Patton Boggs to recover all SmartStream

property, documents, and data stolen by Defendant, to enjoin Defendant’s breaches of the

Agreement and misappropriation of SmartStream’s trade secrets, and to prevent future breaches

of the Agreement and misappropriation of SmartStream’s trade secrets. (Kaddoura Dec. ¶ 31).

           Response:   Defendant admits that SmartStream retained the law firm Squire Patton

Boggs. Defendant further states that he cannot truthfully admit or deny the accuracy of the

remainder of this statement.

    103. Attorneys’ fees and costs arising from Defendant’s violations of the Agreement amount

to $ 339,601 to date. (Declaration of Meghan Hill (“Hill Dec.”), at ¶ 8).

           Response:   Defendant states that he cannot truthfully admit or deny the accuracy of

this statement.




                                               - 37 -
        Case 1:17-cv-02459-VSB Document 79 Filed 04/12/19 Page 38 of 38



   104. SmartStream also retained expert CFP to analyze the SmartStream property Defendant

wrongfully withheld for nearly one year, and to purge from Defendant’s personal devices and

accounts SmartStream’s confidential and proprietary information. (Kaddoura Dec. ¶ 32)

       Response: Defendant admits that SmartStream expert CFP. Defendant further states that

he cannot truthfully admit or deny the accuracy of the remainder of this statement.

   105. Expert fees arising from Defendant’s violation of the Agreement amount to $12,135 to

date. (Hill Dec. ¶ 11).

       Response:          Defendant states that he cannot truthfully admit or deny the accuracy of

this statement. Defendant further states that he did not violate the Agreement.




Dated: April 12, 2019                                    Respectfully submitted,
       New York, New York
                                                         SACK & SACK, LLP

                                                   By: /s/ Jonathan Sack
                                                       Jonathan S. Sack Esq.
                                                       70 East 55th Street, 10th Floor
                                                       New York, New York 10022
                                                       Telephone: (212) 702-9000
                                                       Fax: (212) 702-9702

                                                         Attorneys for Defendant
                                                         Philippe Chambadal




                                                - 38 -
